BASKIN, Judge
(dissenting).
I abide by the views expressed in my dissenting opinion in Martinez v. State, 420 So.2d 637 (Fla. 3d DCA 1982) (Baskin, J., dissenting). If this court’s decision regarding any reserved issue would permit the state to proceed to trial, the questions presented are not dispositive, and we may not accept review. Brown v. State, 376 So.2d 382 (Fla.1979); Finney v. State, 420 So.2d 639 (Fla. 3d DCA 1982) (Baskin, J., dissenting); Furr v. State, 420 So.2d 341 (Fla. 3d DCA 1982) (Baskin, J., dissenting). The stipulation falls within the Brown prohibition. I would therefore decline review, permit Martinez to withdraw his plea, and allow the cause to proceed.